Citation Nr: 1001674	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery 
disease (CAD), peripheral vascular disease (PVD) and 
peripheral neuropathy, also claimed as secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board denied the Veteran's claims in February 2008.  In 
August 2008, the Veteran's attorney and the VA's General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the case with the United States Court of Appeals 
for Veterans Claims.  The Court granted the motion.  The 
basis for the motion was VA's failure to discuss the 
competency and credibility of lay evidence submitted by the 
Veteran.  The Board again denied the Veteran's claims in 
November 2008.  In July 2009, the Veteran's attorney and the 
VA's General Counsel filed a joint motion to vacate the 
Board's decision and remand the case with the Court.  The 
Court granted the motion.  The basis for the motion was VA's 
failure to discuss the credibility of lay evidence submitted 
by the Veteran and VA's failure to reconcile conflicting 
information regarding whether the Veteran was exposed to 
herbicides during his service in Thailand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the case can be 
promulgated.  

The evidence of record indicates that the Veteran served in 
Thailand from June 1964 to August 1964.  Evidence received 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) indicates that herbicides were 
sprayed in Thailand for test purposes in the early and mid-
1960s in remote jungle areas.  Information from the 
Department of Defense (DOD) also indicates that in 1964 and 
1965 Agents Purple, Orange, and others were used in a large-
scale test program at the Replacement Training Center of the 
Royal Thai Army near Pranburi, Thailand.  The Veteran 
submitted a statement in October 2003 and indicated that he 
served in Karot, Thailand from June 21, 1964, to 
August 9, 1964, with the 725th Maintenance Battalion (Company 
B).  However, it is not clear whether the Veteran's unit 
served in the area where herbicides were sprayed in Thailand.  
In order to properly assess the Veteran's claim, the exact 
location of the Veteran's unit in Thailand must be determined 
and it should be indicated whether that was an area in which 
herbicides were sprayed.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Records 
Personnel Service (NPRC), USACRUR, or any 
other agency that may assist in 
determining where the Veteran's unit 
(Company B, 725th Maintenance Battalion) 
served in Thailand from June 1964 to 
August 1964.  The agency should provide 
information about whether the Veteran's 
unit served in an area where herbicides 
were used in Thailand.  A response must 
be obtained prior to readjudication of 
the claims.  

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


